DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-40 are pending (claim set as filed on 03/11/2021).

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-29, in the reply filed on 03/11/2021 is acknowledged. 
The traversal is on the ground(s) that all groups are related to the same recombinant cells and no separate search is required. This is not found persuasive because the test for a proper restriction requirement among patentably different groups of invention is to satisfy the two-part test of a) independent or distinct; and b) serious burden. As set forth in the restriction requirement, the groups of invention are related as a product and process of use but are shown to be distinct because the process of Group I can be practiced with materially different products. Furthermore, the groups of invention have different CPC classifications as evident by the pre-grant publication and thereby, demonstrating an undue search burden to search in multiple classification symbols, had a restriction requirement not been set forth.             
The requirement is still deemed proper and is therefore made FINAL.


Priority
This application filed 02/27/2019 has a provisional application no. 62/635,983 filed 02/27/2018 and a provisional application no. 62/785,980 filed 12/28/2018.  

Information Disclosure Statement
The information disclosure statement submitted on 05/29/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Base claims 1 and 15 recite “thereby providing L-DOPA in a sustained manner.”  This “thereby” clause has been considered but is not given patentable weight because it simply expresses an intended result of a process step positively recited (see MPEP 2111.04). 

Claim Objections
Claims 8-9 and 22-23 are objected to because of the following informalities: the numbers that are supposed to be exponents after “10” are written as non-exponents.  Appropriate correction is required.  For the purposes of compact prosecution, “106, 109, and 6, 109, and 1012” such as disclosed by the instant specification at page 2, lines 29-31.

Claim Rejections - 35 USC §112(b), Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation "The method of claim 9.”  Thus, it cannot depend on itself and/or there is insufficient antecedent basis for this claim. For the purpose of compact patent prosecution, the claim is being interpreted to depend on claim 8.

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-7, 15-16, 20-21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar (Gut microbiota: Implications in Parkinson's disease. Parkinsonism & related disorders, 2017) in view of Munoz (Metabolic engineering of Escherichia coli for improving L-3, 4-dihydroxyphenylalanine (L-DOPA) synthesis from glucose, 2011).  
Parashar’s general disclosure is related to the impact of gut microbiota on Parkinson’s disease (see title and abstract).
Regarding claims 1-2, Parashar teaches a probiotic bacterium, Bacillus sp. JPJ, that “can produce L-DOPA from L-tyrosine in-vitro which is then converted to DA with the aid of DOPA decarboxylase” (p. 3, section 1.3, 2nd sentence). Furthermore, Parashar teaches “Probiotics …when administered in adequate amounts, confer health benefits to the host by restoring the body's ‘good’ vs. ‘bad’ microbial balance” (p. 3, section 1.3, 1st sentence). Claim interpretation:  Thus, Parashar suggests Bacillus sp. JPJ is a probiotic that can produce L-DOPA and can be administered to treat Parkinson’s disease by colonizing the gut (see Table 1).
Regarding claims 15-16 and 29, Parashar teaches Parkinson’s is a multifocal neurodegenerative disorder that includes other symptoms such as “dementia, depression, sensory and autonomic dysfunction” (p.1, last ¶). Parashar also teaches gut microbiota has been implicated in several neurological disorders including “anxiety, stress, and much more” (abstract). Therefore, Parashar suggests treating Parkinson’s with a probiotic simultaneously treats depression and anxiety.
 Regarding claims 6-7 and 20-21, Parashar discloses treating humans because Parashar’s focus is human as indicated in the introduction where “human,” “people,” “our”, “we,” individual,” and “he” are written in each of the first four sentences. Furthermore, in section 1.6.2 (p. 4), Parashar discussed lifestyle factors that can contribute to Parkinson’s, such as smoking and drinking coffee, which are solely human activities. In the conclusion, Parashar teaches “human GM has now been accepted as a potential modulator of human biology” (p.2, 1st sentence). Parashar’s teachings are mostly suggestive, if not solely, focused on human subjects, reading on claims 6-7 and 20-21.
However, Parashar does not teach: a recombinant microbial cell (claims 1 and 15’s limitations). 
Munoz’ general disclosure is related to metabolic engineering of Escherichia coli (E. coli) to improve L-DOPA synthesis (see title and abstract). Munoz teaches creating the plasmid pTrchpaBCTrctyrCpheACM with hpaBC genes and with it generating strains of E. coli, W3110ΔtyrR_DOPA and VH33ΔtyrR_DOPA (p. 1849, right column, 1st full ¶, 1st 2 sentences). Munoz then teaches these two strains produced L-DOPA (p. 1850, Table 3), reading on the limitation of a recombinant microbial cell that is capable of producing L-DOPA.
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to modify or combine (see MPEP 2143(I)(A)) metabolic engineering, as taught by Munoz, with the Bacillus sp. JPJ such as taught in Parashar, to create a recombinant probiotic capable of producing L-DOPA to treat Parkinson’s patients. The skilled artisan would have been motivated to do so because Munoz teaches engineered bacteria produce higher levels of L-DOPA and Parashar teaches “levodopa is a primary drug for PD management” (p. 2, 2nd full ¶) and probiotics “confer health benefits to the host by restoring the body's ‘good’ vs. ‘bad’ microbial balance” (p. 3, section 1.3, 1st sentence). In view of the teachings of Parashar and Munoz, there would have been a reasonable expectation of success that Bacillus sp. JPJ could be engineered to produce L-DOPA because Munoz taught how to engineer bacteria to produce more L-DOPA. There would have been a reasonable expectation of success that administering the engineered Bacillus sp. JPJ to a subject in need would treat the subject for Parkinson’s because L-DOPA is a primary drug for Parkinson’s disease management, as taught . 

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar in view of Munoz as applied to claims 1-2, 6-7, 15-16, 20-21, and 29 above, and further in view of Singh (Pyrroloquinoline quinone (PQQ) producing Escherichia coli Nissle 1917 (EcN) alleviates age associated oxidative stress and hyperlipidemia, and improves mitochondrial function in ageing rats, 2015).
The combined teachings of Parashar and Munoz are detailed above.
However, the combined teachings of Parashar and Munoz do not teach: the recombinant microbial cell is E. coli Nissle 1917 (claims 3 and 17).
Singh’s general disclosure is related to a recombinant E. coli Nissle 1917 strains’ use as a probiotic and how it alleviates age-associated oxidative stress and hyperlipidemia in rats (see title and abstract). Singh teaches creating a recombinant strain of E. coli Nissle 1917, called EcN-5, which integrated genes for vgh and gfp in its genome and also harbored the pTPQQ-1 plasmid (p.2, Table 1). Singh also teaches “rats (48–50 weeks old) were gavaged with probiotic EcN strains (108 CFU twice weekly)” (Abstract: Methods).
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to substitute E. coli Nissle 1917 such as taught by Singh for the bacteria taught by the combined teachings of Parashar and Munoz. The skilled artisan would have been motivated to do so because Singh teaches recombinantly modified E. coli Nissle 1917 was successfully used as a probiotic in humans. In view of the teachings of Parashar, Munoz and reasonable expectation of success that using E. coli Nissle 1917 would enable the skilled artisan to create a recombinant probiotic that produces L-DOPA in order to treat Parkinson’s patients because Singh taught E. coli Nissle 1917 can be recombinantly modified to over produce desired proteins and used as a probiotic to treat patients.

Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar in view of Munoz, as applied to claims 1-2, 6-7, 15-16, 20-21, and 29 above, and further in view of Singh (Pyrroloquinoline quinone (PQQ) producing Escherichia coli Nissle 1917 (EcN) alleviates age associated oxidative stress and hyperlipidemia, and improves mitochondrial function in ageing rats, 2015) and Cassani (Use of probiotics for the treatment of constipation in Parkinson’s disease patients, 2011).
The combined teachings of Parashar and Munoz are detailed above.
However, the combined teachings of Parashar and Munoz do not teach: oral administration (claims 4 and 18); or administration on alternate days (claims 5 and 19).
Singh’s general disclosure is related to a recombinant E. coli Nissle 1917 strains’ use as a probiotic and how it alleviates age-associated oxidative stress and hyperlipidemia in rats (see title and abstract). Singh teaches “rats (48–50 weeks old) were gavaged with probiotic EcN strains (108 CFU twice weekly)” (Abstract: Methods), reading on oral administration. Also note that Singh teaches administration once every 3 or 4 days (twice weekly) (Abstract: Methods).
Cassani’s general disclosure is related to using probiotics to treat constipation in Parkinson’s disease (see title). Cassani teaches administering Lactobacillus casei Shirota to 
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to administer orally, as taught by Singh, every day, every other day, every third day, or every fourth day, as taught by the combined teachings of Singh and Cassani, the probiotic as taught by the combined teachings of Parashar and Munoz. The skilled artisan would have been motivated to do so because Singh taught oral administration of a probiotic successfully treated patients for diseases (see title and abstract). Furthermore, the skilled artisan would have been motivated to select a periodicity of treatment between daily and every four days because the combined teachings of Singh and Cassani show that administration within these time frames is effective. In view of the teachings of Parashar, Munoz, Singh, and Cassani, there would have been a reasonable expectation of success that oral administration every other day would successfully treat patients because Singh and Cassani demonstrated success with oral administration every day and every 3-4 days.

Claims 8-9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar in view of Munoz as applied to claims 1-2, 6-7, 15-16, 20-21, and 29 above, and  Cassani (Use of probiotics for the treatment of constipation in Parkinson's disease patients, 2011).
The combined teachings of Parashar and Munoz are detailed above.
However, the combined teachings of Parashar and Munoz do not teach: wherein the effective amount is about 106 to 1012 CFU (claims 8 and 22); or about 109 CFU (claims 9 and 23).
Cassani’s general disclosure is related to using probiotics to treat constipation in Parkinson’s disease (see title). Cassani teaches administering 6.5 x 109 CFU / day of Lactobacillus casei orally, via a fermented milk drink, to human Parkinson's patients to successfully treat constipation (Abstract). Note that 6.5 x 109 CFU reads on the range recited in claims 8 and 22 (see MPEP 2144.05 (I)). Also, 6.5 x 109 CFU reads on “about 109 CFU” recited in claims 9 and 23.  
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to administer 6.5 x 109 CFU, as taught by Cassani, of the probiotic as taught by the combined teachings of Parashar and Munoz. The skilled artisan would have been motivated to do so because Cassani taught 6.5 x 109 CFU was an effective amount to successfully treat Parkinson’s patients for constipation (see abstract). In view of the teachings of Parashar, Munoz, and Cassani, there would have been a reasonable expectation of success that 6.5 x 109 CFU would be an effective amount because Cassani demonstrated this dose was successful in treating Parkinson’s patients.

	Claims 10-11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar in view of Munoz as applied to claims 1-2, 6-7, 15-16, 20-21, and 29  above, and Brod (Are high doses of carbidopa a concern? A randomized, clinical trial in Parkinson's disease, 2012).
The combined teachings of Parashar and Munoz are detailed above.  
However, the combined teachings of Parashar and Munoz do not teach: co-administering to said subject an effective amount of an aromatic amino acid- or DOPA decarboxylase inhibitor (claims 10 and 24); and wherein that inhibitor is carbidopa or benserazide (claims 11 and 25).
Brod’s general disclosure is related to the results of a clinical trial to determine the impact of the dose of carbidopa that is co-administered with L-DOPA to Parkinson’s patients (see title and abstract). Brod teaches “Levodopa is always administered with a peripheral inhibitor of aromatic amino acid decarboxylase (AAAD), carbidopa or benserazide. Inhibition of AAAD decreases peripheral decarboxylation of L-dopa to dopamine, reducing the dose of L-dopa required for a clinical response by approximately 75% and diminishing peripheral side effects” (p. 750, 1st two sentences).  
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to co-administer carbidopa or benserazide such as taught by Brod in the treatment method taught by the combined teachings of Parashar and Munoz. The skilled artisan would have been motivated to do so because Brod teaches co-administration of carbidopa or benserazide reduces the dose of L-DOPA required for a clinical response by 75% and diminishes the peripheral side effects (p. 750, 1st two sentences). In view of the teachings of Parashar, Munoz, and Brod, there would have been a reasonable expectation of success that co-administering carbidopa would allow the skilled artisan to reduce the dose of L-DOPA .

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar in view of Munoz as applied to claims 1-2, 6-7, 15-16, 20-21, and 29 above, and further in view of Jongkees (Effect of tyrosine supplementation on clinical and healthy populations under stress or cognitive demands - A review, 2015).
The combined teachings of Parashar and Munoz are detailed above.  
However, the combined teachings of Parashar and Munoz do not teach: wherein said composition further comprises L-Tyrosine (claims 12 and 26).
Jongkees’ general disclosure is related to the effect of tyrosine supplementation on clinical and healthy populations (see title). Jongkees teaches “an early study showed administering TYR to Parkinson's patients raised levels of DA's metabolite homovanillic acid, suggesting TYR effectively promoted DA function” (p. 53, right side, 2nd full ¶, 2nd sentence).  
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to administer L-Tyrosine as taught by Jongkees in the treatment method taught by the combined teachings of Parashar and Munoz. The skilled artisan would have been motivated to do so because Jongkees teaches doing so raises levels of DA's metabolite homovanillic acid, suggesting TYR effectively promoted DA function (p. 53, right side, 2nd full ¶, 2nd sentence). In view of the teachings of Parashar, Munoz, and Jongkees, there would have been a reasonable expectation of success that administering L-Tyrosine would allow the skilled .

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar in view of Munoz as applied to claims 1-2, 6-7, 15-16, 20-21, and 29 above, and further in view of Genoscope (Genoscope. 2008. Submission of genomic DNA sequence for E. Coli UMN026 to GenBank, and BLAST alignment of it with SEQ ID NO: 1 and 2 -- PDF provided).   
The combined teachings of Parashar and Munoz are detailed above.  
Munoz is further noted to teach that E. coli can be recombinantly modified with E. coli strain W‘s hpaBC genes coupled to the trc promoter to overexpress their proteins (p. 1849, right column, 1st full ¶, 1st 3 sentences).   
However, the combined teachings of Parashar and Munoz do not teach: wherein said recombinant microbial cell comprises a hpaB and hpaC nucleotide sequence as set forth in SEQ ID NO: 1 and 2 or as set forth in SEQ ID NO: 3 (claims 13 and 27).
Genoscope’s general disclosure is the submission of the genomic DNA for E. coli UMN026 to GenBank and an NCBI BLAST alignment of its genomic DNA with SEQ ID numbers 1 and 2 (see page 1 and subsequent pages for alignment). Genoscope teaches E. coli strain UMN026 that has genes for hpaBC that have a DNA sequence as set forth in SEQ ID NO: 1 and SED ID NO: 2 (see page 1 for E. coli strain and subsequent pages for alignment).
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to substitute (see MPEP 2143(I)(B)) E. coli UMN026, as taught by Genoscope, for E. coli W, as taught by Munoz, as the bacteria from which the genes for hpaBC would be E. coli cells to overexpress hpaBC proteins, as taught by Munoz. In view of the teachings of Parashar, Munoz, and Genoscope, there would have been a reasonable expectation of success that the genes of hpaBC from of E. coli UMN026 could be incorporated into a plasmid and used to transform cells to overexpress hpaBC proteins because Munoz taught hpaBC genes from E. coli could be cloned into a plasmid that was subsequently used to transform cells that overexpressed hpaBC proteins.

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar in view of Munoz as applied to claims 1-2, 6-7, 15-16, 20-21, and 29 and Genoscope as applied to claims 13 and 27, and further in view of pFM169 (pFM169 cloning vector alignment, with references -- PDF Provided).
The combined teachings of Parashar, Munoz, and Genoscope are detailed above.  
Munoz is further noted to teach that E. coli recombinantly modified with hpaBC genes coupled to the trc promoter to overexpress hpaBC proteins (p. 1849, right column, 1st full ¶, 1st 3 sentences).   
However, the combined teachings of Parashar, Munoz, and Genoscope do not teach: wherein said hpaB and hpaC nucleotide sequence is operably linked to promoter sequence comprising one or more of SEQ ID NOs: 4-6 (claims 14 and 28).
pFM169’s general disclosure is an accession data listing of a cloning vector that contains SEQ ID NO: 4 (p. 1, see alignment). pFM169 teaches a cloning vector of 2,800 base pairs that contains the promoter of SEQ ID NO: 4 (p. 1, first two lines and last three lines).
obvious to the skilled artisan before the effective filing date of the claimed invention to substitute (see MPEP 2143(I)(B)) the promoter of SEQ ID NO: 4, as taught by pFM169, for the trc promoter as taught by Munoz. In view of the teachings of Parashar, Munoz, Genoscope, and pFM169, there would have been a reasonable expectation of success that the promoter of SEQ ID NO: 4 would because the hpaBC genes to be expressed because pFM169 teaches four journal articles whose authors used the vector with the promotor in their studies (see pFM169, p.1).  


Conclusion
No claims were allowed.

Correspondence information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571) 272-8357.  The examiner can normally be reached on 7:30 - 5:00 Eastern, MON-THU.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN GREENWOOD
Examiner, Art Unit 1653



/NGHI V NGUYEN/Primary Examiner, Art Unit 1653